 

Exhibit 10.16

 

February 11, 2003

 

Warren K. Neuburger

3525 Newport Bay Drive

Alpharetta, Georgia 30005

 

Re: Your separation from Optio Software, Inc.

 

Dear Warren:

 

You have expressed an intention to voluntarily resign from the employ of Optio
Software, Inc. (the “Company”)1 effective February 1, 2003 (the “Separation
Date”). This letter agreement (the “Agreement”) sets forth the terms under which
your employment with the Company is ending. In addition, this Agreement
effectively terminates the Amended and Restated Employment Agreement between You
and the Company dated June 10, 2002 (the “Employment Agreement”), except as set
forth below. As we discussed, we desire to resolve any and all issues relating
to your employment and the conclusion of your employment with the Company
amicably and on mutually satisfactory terms. Specifically, you (“You” or “Your”)
and the Company (collectively, the “Parties”) agree:

 

A. Separation Terms

 

1. Separation Benefits. Provided that You satisfy the conditions of this
Agreement and do not revoke this Agreement, the Company will:

 

  (a)   Separation Payment. Make payments (the “Separation Payments”) to You in
equal installments for a period of twelve (12) months (the “Separation Pay
Period”). The Separation Payments shall total $270,000.00. The Separation
Payments shall be computed based on Your monthly base salary as of the
Separation Date, and shall be paid in accordance with the Company’s regular
payroll practices. On the eighth day after You return an executed version of
this Agreement to the Chairman of the Company’s Special Committee, the Company
will inform its Accounting department to process Your first payment;

 

  (b)   Additional Separation Payment. On the eighth day after You return an
executed version of this Agreement to the Chairman of the Company’s Special
Committee, pay You a lump sum payment of $33,287.67;

 

  (c)   Accelerated Vesting. Accelerate the vesting of Your option to acquire
shares of the Company’s common stock (the “Option”) granted to You pursuant to
the Stock Option Grant Certificate dated May 7, 2001 (the “Option Certificate”).
As a result, You will be vested in an additional 262,500 shares, resulting in a
total

 

--------------------------------------------------------------------------------

1   The term “Company” includes the company’s parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

 

Page 1 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

         vesting of 400,000 as of the Separation Date. Except as provided in
this provision, the Option will continue to be governed by the Company’s Stock
Incentive Plan and the Option Certificate. As provided in the Option
Certificate, Your right to exercise the Option shall terminate thirty (30) days
following the Separation Date;

 

  (d)   Business Expenses. Reimburse all approved business expenses submitted
within sixty (60) days after the Separation Date; and

 

  (e)   References. Provide a reference letter in the form attached as Exhibit A
in response to a written reference request authorized by You. You must direct
all reference requests to Mitchel Laskey, Chairman of Special Committee, Optio
Software, Inc., 3015 Windward Plaza, Windward Fairways II, Alpharetta, Georgia
30005, or his successor. In response to inquiries concerning Your employment,
the Company will disclose Your dates of employment and job titles.

 

All payments will be subject to applicable withholdings, including taxes and
Social Security. Because You are no longer employed, Your rights to any
particular employee benefit will be governed by applicable law and the terms and
provisions of the Company’s various employee benefit plans and arrangements. You
acknowledge that Your Separation Date will be the date used in determining
benefits under all Company employee benefit plans. The Company’s obligations
listed in sub-paragraphs (a) – (c) above shall terminate immediately upon any
breach by You of this Agreement.

 

2. Release. In exchange for the separation benefits stated above, You release
and discharge the Company from any claim or liability, whether known or unknown,
arising out of any event, act or omission occurring on or before the day You
sign this Agreement, including, but not limited to, claims arising out of Your
employment or the cessation of Your employment, claims arising out of or
relating to the Employment Agreement, claims arising by virtue of Your status as
a director of the Company, claims for breach of contract, tort, employment
discrimination, retaliation, or harassment, as well as any other statutory or
common law claims, at law or in equity, recognized under any federal, state, or
local law; provided, however, that You do not release (i) Your right to receive
benefits under the Company benefit plan that either (a) have accrued or vested
prior to the date of this Agreement, or (b) are intended, under the terms of
such plans, to survive Your separation from the Company, or (ii) any
indemnification rights that You may have under the Company’s Articles of
Incorporation, By-Laws, and/or the Indemnification Agreement between You and the
Company dated February 7, 2002 for actions that You took while serving as a
director or officer of the Company. You also release any claims for unpaid back
pay, sick pay, vacation pay, expenses, bonuses, claims to stock options, claims
to the vesting of stock options, commissions, attorneys’ fees, or any other
compensation.

 

You agree that You are not entitled to any additional payment or benefits from
the Company, except as set forth in this Agreement. You further agree that You
have suffered no harassment, retaliation, employment discrimination, or
work-related injury or illness.

 

3. ADEA/OWBPA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), the Older Workers
Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”), or the Georgia
Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2, (the
“Waiver”). You understand and agree that:

 

Page 2 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

 

  (i)   this Agreement is written in a manner that You understand;

 

  (ii)   You do not release or waive rights or claims that may arise after You
sign this Agreement;

 

  (iii)   You waive rights and claims You may have had under the OWBPA and the
ADEA, but only in exchange for payments and/or benefits in addition to anything
of value to which You are already entitled;

 

  (iv)   You have been advised to consult with an attorney before signing this
Agreement;

 

  (v)   You have 21 days (the “Offer Period”) from receipt of this Agreement to
consider whether to sign it. If You sign before the end of the Offer Period, You
acknowledge that Your decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period;

 

  (vi)   You have 7 days after signing this Agreement to revoke this Agreement
(the “Revocation Period”). If You revoke, the Agreement shall not be effective
or enforceable and You shall not be entitled to the separation benefits stated
above. To be effective, the revocation must be in writing and received by the
Chairman of Special Committee, Mitchel Laskey, at Optio Software, Inc., 3015
Windward Plaza, Windward Fairways II, Alpharetta, Georgia 30005, or his
successor, within the Revocation Period; and

 

  (vii)   this Waiver will not become effective or enforceable until the
Revocation Period has expired.

 

B. Your Ongoing Obligations

 

1. Return of Company Property. You will, on the Separation Date, return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, cell phone, keys, passcards, calling
cards, credit cards, customer lists, rolodexes, tapes, software, computer files,
marketing and sales materials, and any other record, document or piece of
equipment belonging to the Company. You will not retain any copies of the
Company’s property, including any copies existing in electronic form, which are
in Your possession or control. You acknowledge that You have not and will not
destroy, delete, or alter any Company property without the Company’s consent.

 

2. Non-Disparagement. You will not make any disparaging or defamatory
statements, whether written or verbal, regarding the Company. In addition, You
will not make any statement or take any action which may negatively impact the
Company’s ability to close those business transactions that You were, directly
or indirectly, working on or had knowledge of during the course of Your
employment with the Company. The individuals who are members of the Company’s
Board of Directors as of the Separation Date will not make any disparaging or
defamatory statements, whether written or verbal, regarding You.

 

3. Future Employment. You agree that the Company has no obligation to consider
You for employment should You apply in the future.

 

Page 3 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

4. Transition. In exchange for the separation payments and benefits set forth in
Section A(1) above, You agree to cooperate with the Company from the Separation
Date through March 18, 2003 (the “Transition Period”) to support an effective
transition of Your position, duties, and responsibilities as President, Chief
Executive Officer, and Chief Operating Officer of the Company. You shall
cooperate with the Company as set forth in this Section no more than twenty (20)
hours per week during the Transition Period. The Company will reimburse You for
all reasonable expenses You incur in complying with this Section. All expenses
reimbursed under this Section must be pre-approved by the Chief Executive
Officer of the Company. You shall not be entitled to any additional
compensation, other than the payments described in Section A(1) above, for Your
cooperation during the Transition Period.

 

5. Cooperation. In exchange for the separation payments and benefits set forth
in Section A(1), You agree to cooperate with the Company in any pending or
future matters, including, but not limited to, any business transactions,
business relationships, litigation, investigation or other dispute, in which You
have knowledge or information; provided, however, that (i) Your cooperation
during the Separation Pay Period shall be in addition to Your obligation to
cooperate during the Transition Period discussed in Section B(4); and (ii)
except as provided below in this Section B (5), during the Separation Pay Period
You will not be required to devote more than a cumulative of two hundred and
sixty (260) hours (the “Maximum Hours”) to cooperate with the Company as set
forth in this Section. If You have any contact with any party adverse to the
Company in any investigation, lawsuit or dispute, You agree to immediately
notify the Chairman of the Company’s Special Committee first by telephone and as
soon as possible thereafter in writing. In the event that the Company requires
Your cooperation in excess of the Maximum Hours for litigation assistance, then
the Company will pay You a fee equal to $150 per hour for any time in excess of
the Maximum Hours to comply with this provision. Other than the compensation
described in the preceding sentence for hours incurred in excess of the Maximum
Hours and in Section A(1) above, You shall not be entitled to any additional
compensation for Your cooperation during the Separation Pay Period.

 

6. Resignation as Officer and Director of Company. You will, at the same time
You execute this Agreement, resign as a member of the Company’s Board of
Directors and as President, Chief Executive Officer, and Chief Operating Officer
of the Company by executing the resignation letter attached to this Agreement as
Exhibit B.

 

7. Confidentiality. You acknowledge and agree that neither You nor anyone acting
on Your behalf has made or shall make any disclosures concerning the existence
or terms of this Agreement to any person or entity, including, but not limited
to, any representative of the media, Internet web page or “chat room,” judicial
or administrative agency or body, business entity, or association, except: (i)
Your spouse; (ii) Your attorneys, accountants, or financial advisors; or (iii)
any court or government agency pursuant to an official request by such
government agency, court order, or legally enforceable subpoena. If You are
contacted, served, or learn that You will be served with a subpoena to compel
Your testimony or the production of documents concerning this Agreement or Your
employment with the Company, You agree to immediately notify the Chairman of the
Company’s Special Committee by telephone and as soon as possible thereafter in
writing. If You disclose the existence or terms of this Agreement pursuant to
sub-clauses (i) or (ii) of this paragraph, You shall inform such person or
entity (a) of this confidentiality provision, and (b) to maintain the same level
of confidentiality required by this provision. Any breach of this provision by
such person or entity will be considered a breach by You. You may not use this
Agreement as evidence, except in a proceeding in which a breach of this
Agreement is alleged.

 

Page 4 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

 

C. General Provisions

 

1. No Admission of Liability. This Agreement is not an admission of liability by
the Company. The Company denies any liability whatsoever. The Company enters
into this Agreement to reach a mutual agreement concerning Your separation from
the Company.

 

2. Attorneys’ Fees. In the event of litigation relating to this Agreement other
than a challenge to the OWBPA/ADEA Waiver set forth in Section A(3) above, the
prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation, in addition to all other remedies available at law or in equity.

 

3. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.

 

4. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

 

5. Governing Law. The laws of the State of Georgia shall govern this Agreement.
If Georgia’s conflict of law rules would apply another state’s laws, the Parties
agree that Georgia law shall still govern.

 

6. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties; provided, however, that any post-termination obligations contained in
the Employment Agreement are incorporated by reference, shall remain in full
force and effect, and shall survive cessation of Your employment. You
acknowledge that the post-termination obligations contained in the Employment
Agreement are valid, enforceable and reasonably necessary to protect the
interests of the Company, and You agree to abide by such obligations. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties arising out of or relating to Your
employment and the termination of that employment; provided, however, that the
Parties acknowledge and agree that (i) this Agreement does not supersede the
post-termination obligations contained in the Employment Agreement, and (ii)
except as set forth in sub-section A(1)(b) above, this Agreement does not
supersede the Option Certificate referenced in sub-section A(1)(b) above or the
Company’s Stock Incentive Plan, and that such Option Certificate and the Stock
Incentive Plan are incorporated by reference, remain in full force and effect,
and the terms and provisions thereof shall govern and continue to apply, except
as expressly modified in this Agreement. Other than this Agreement, no other
representation, promise or agreement has been made with You to cause You to sign
this Agreement.

 

7. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.

 

8. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You and Your heirs and assigns. In the event of Your death, the Company shall
provide to Your beneficiaries any remaining payments and/or benefits to which
You are entitled under this Agreement, which payments and/or benefits will be
paid in accordance with this Agreement.

 

Page 5 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

 

If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before March 4, 2003.

 

SINCERELY,

/s/    MITCHEL LASKEY

--------------------------------------------------------------------------------

Mitchel Laskey

Chairman, Special Committee

 

I acknowledge the validity of this 8 page Agreement, including the attached
Exhibits, and represent that I have the legal capacity to enter into this
Agreement. I acknowledge that I have had the opportunity to consult with an
attorney before signing this Agreement. I have carefully read the Agreement,
know and understand the terms and conditions, including its final and binding
effect, and sign it voluntarily.

 

/s/    WARREN K. NEUBURGER

--------------------------------------------------------------------------------

                 

February 11, 2003

--------------------------------------------------------------------------------

Warren K. Neuburger

                 

Date

 

Page 6 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Re: Warren K. Neuburger

 

Dear                             :

 

This letter is written in response to your request for references.

 

Date of Employment:

  

May 7, 2001 through February 1, 2003

Position:

  

President, Chief Executive Officer, and Chief Operating Officer

 

It is the Company’s policy not to disclose any additional information.

 

Sincerely yours,

 

[Title]

 

Page 7 of 8 – Separation and Release Agreement



--------------------------------------------------------------------------------

 

EXHIBIT B

 

February     , 2003

 

Mitchel Laskey

Chairman, Special Committee

Optio Software, Inc.

3015 Windward Plaza

Windward Fairways II

Alpharetta, Georgia 30005

 

Re: Resignation from Optio Software, Inc.

 

Dear Mitchel:

 

Effective as of February 1, 2003, I resign as President, Chief Executive
Officer, and Chief Operating Officer and as a member of the Board of Directors
of Optio Software, Inc.

 

Sincerely,

 

Warren K. Neuburger

 

Page 8 of 8 – Separation and Release Agreement